Citation Nr: 0514710	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  99-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for calcaneal spur with 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and H.O.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1975 to 
November 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2002, the veteran 
testified at a Travel Board hearing before the undersigned.  
In December 2003, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the October 2004 supplemental 
statement of the case, the veteran submitted additional 
medical evidence, a January 2005 medical opinion, in support 
of his claim.  This evidence has not been afforded initial 
review by the agency of original jurisdiction (AOJ).  Neither 
the veteran nor his representative waived initial AOJ review 
of this additional evidence.

Accordingly, this matter is REMANDED for the following 
action:

The issue of service connection for 
calcaneal spur with plantar fasciitis, 
should be reviewed with consideration 
given to additional evidence.  If the 
benefits sought on appeal remain denied, 
a supplemental statement of the case 
should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


